Case: 1:19-cv-01209-PAG Doc #: 21 Filed: 08/24/20 1 of 3. PageID #: 803




                         UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



Eric Robinson,                              )
                                            )       CASE NO. 1:19 CV 01209
                                            )
                      Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                            )
              Vs.                           )
                                            )
                                            )
Commissioner of Social Security,            )       Memorandum of Opinion and Order
                                            )
                      Defendant.            )


       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge Kathleen B. Burke (“R&R”)(Doc. 18) recommending that the decision of the

Commissioner be affirmed. Plaintiff filed objections to the R&R. For the reasons that follow,

the R&R is hereby ACCEPTED and the decision of the Commissioner is AFFIRMED.

       STANDARD OF REVIEW

       When objections are made to a Magistrate Judge’s Report and Recommendation, the


                                                1
Case: 1:19-cv-01209-PAG Doc #: 21 Filed: 08/24/20 2 of 3. PageID #: 804




district court reviews the case de novo. Federal Rule of Civil Procedure 72(b) provides in

pertinent part:

                  The district judge to whom the case is assigned shall make a de
                  novo determination upon the record, or after additional evidence,
                  of any portion of the magistrate judge’s disposition to which
                  specific written objection has been made in accordance with this
                  rule. The district judge may accept, reject, or modify the
                  recommended decision, receive further evidence, or recommit the
                  matter to the magistrate judge with instructions.

       ANALYSIS

       As set forth below, the Court incorporates the R&R into this Opinion. Therefore, the

Court need not repeat the medical history, which is thoroughly recited by the Magistrate Judge.

Plaintiff objects to the R&R on two grounds. Each will be addressed in turn.

       Plaintiff first objects to the Magistrate Judge’s “failure to require the ALJ to accurately

analyze” the opinion of Dr. Siosin, a consultative examiner. Plaintiff did not raise this argument

with the Magistrate Judge and may not do so for the first time in an objection to the R&R. See

Peterson v. Burris, 2017 WL 8289655, at *3 (6th Cir. 2017) (“Issues raised for the first time in

objections to a magistrate judge’s report and recommendation are deemed waived.”) Indeed, the

argument plaintiff raised to the Magistrate Judge was regarding the weight that the ALJ assigned

to Dr. Williams, his treating physician. While plaintiff referenced Dr. Siosin’s opinion, it was

used to support the argument that Dr. Williams’ opinion was improperly considered by the ALJ.

(See Doc. 14 at 20). As accurately noted by the Magistrate Judge, plaintiff did not separately

raise an argument that the ALJ improperly weighed and considered the opinion of Dr. Siosin.

Accordingly, this argument is waived and the objection is not well-taken.

       Plaintiff next objects to the Magistrate Judge’s conclusion that the ALJ’s decision is


                                                  2
Case: 1:19-cv-01209-PAG Doc #: 21 Filed: 08/24/20 3 of 3. PageID #: 805




supported by substantial evidence. In support, plaintiff observes that the ALJ characterized the

diagnostic testing as “minimal,” despite x-rays showing moderate to severe disc space reduction

and prominent anterior osteophyte formation. Plaintiff also points to examination findings of

moderate tenderness, reduced spinal range of motion, positive straight leg raises, and pain with

rising. Plaintiff argues that the ALJ was required to give “good reasons” for the rejection of this

medical evidence. However, while ALJs are required to provide “good reasons” for rejecting

treating source opinions, there is no such requirement for medical evidence in general.

Moreover, a review of the ALJ opinion confirms that the ALJ thoroughly reviewed the record,

including the diagnostic and examination findings noted by plaintiff. In addition to the findings

highlighted by plaintiff, the ALJ also noted findings of a normal gait, full motor strength, normal

sensation and reflexes, and a normal range of motion. Upon review, the Court agrees with the

Magistrate Judge that the ALJ decision is supported by substantial evidence. Accordingly,

plaintiff’s objection is not well-taken.

        CONCLUSION

        For the foregoing reasons, the Court ACCEPTS the R&R, which is adopted as if fully set

forth herein. The decision of the Commissioner is AFFIRMED.

        IT IS SO ORDERED.

                                       /s/Patricia A. Gaughan
                                       PATRICIA A. GAUGHAN
                                       United States District Judge
Date:    8/24/2020                     Chief Judge




                                                 3
